Title: From George Washington to Ternant, 17 May 1793
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de



Sir,
Philadelphia May [17] 1793.

The first intimation, which I received of your mission to the United States, in the capacity you lately fill[e]d, gave me pleasure. I anticipated, on your part, a conduct, which, while it was calculated to promote the objects of your duty, would, in the manner, be pleasing to the Government and Citizens of this Country. My anticipations have not been disappointed. Uniformly attentive to the advancement of the Interests confided to your care (notwithstanding the agitations and vicissitudes experienced in the government of your Country)—the tenor of your official and private conduct, throughout the course of your Mission, has appeared to me deserving of approbation & has acquired to you a new title to my regard.
I give you this private & personal mark of my Satisfaction & esteem, in remembrance of your Services, as an Officer in the Army of the United States and in consideration of the peculiar and extraordinary circumstances under which you have acted. With sentiments of attachment & regard—I am—Dear Sir Your Obedient and Very humble Servt

G: Washington

